Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/27/2021 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 07/27/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason A. Murphy on 11/04/2021.
The application has been amended as follows: 
1. (Currently Amended) A repaired ring for sealing comprising: 
opposite contact surfaces, wherein the repaired ring was previously in use as a new ring and a worn material resulting from operation of the repaired ring was removed by means of processing the opposite contact surfaces, and in which a thickening is present on only one of the opposite contact surfaces after the worn material is removed 
2. (Currently Amended) A method for repairing a ring, comprising: 
removing a worn material from a first contact surface and a second, opposing contact surface, the worn material resulting from operation of the ring; and 
applying a material to only one of the first contact surface and the second, opposing contact surface to compensate for the removing of the worn material from both the first contact surface and the second, opposing contact surface. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Repaired ring and method for repairing a ring which is used for sealing purposes as claimed in independent claims 1 and 2 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 9,151,391 (Kern-Trautmann et al.) discloses a repaired ring (12) (Figures 1-2) as claimed except for a thickening is present to compensate for a removal of the worn material from both the opposing contact surfaces (for claim 1), and applying a material to only one of the contact surfaces to compensate for the removing of the worn material from both the first contact surface and the second (for claim 2).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 8,408,557 (Taylor et al.) discloses a sealing assembly, in Figures 1-7, between two components 60, and 62. After use, the assembly is repaired with new material 162B and 156B. Taylor is silent about a thickening is present to compensate for a removal of the worn material from both the opposing contact surfaces (for claim 1), and applying a material to only one of the contact surfaces to compensate for the removing of the worn material from both the first contact surface and the second (for claim 2).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675